The defendant Dowd appealed from a final decree ordering her and the other defendant, Maurice M. Goldman, her attorney, to refund to the plaintiffs the “total sum of $4,000.” This sum was given by the plaintiffs to the attorney under the terms of an agreement for the purchase of a parcel of real estate. The trial judge found that the $4,000 had been retained by the attorney who admitted that he had “applied it on account of the amount . . . Dowd owed him for legal services.” Dowd contends that Goldman should be ordered to refund the deposit and “in the event that . . . Goldman does not have the funds on hand and has no other funds to refund said amount, then . . . Dowd shall refund said deposit.” We see no reason why the plaintiffs should be drawn into a dispute between Dowd and her attorney. There was no error.

Decree affirmed.